     Case 1:18-cv-01743-NONE-JLT Document 56 Filed 08/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELLE (aka MYCHAL)                           Case No. 1:18-cv-01743-NONE-JLT (PC)
      CONCEPCION,
12                                                    ORDER GRANTING STIPULATED
                        Plaintiff,                    REQUEST FOR EXTENSION OF TIME
13                                                    TO FILE RESPONSIVE PLEADING
             v.
14                                                    (Doc. 55)
      CALIFORNIA DEPARTMENT OF
15    CORRECTIONS AND
      REHABILITATION, et al.,
16
                        Defendants.
17

18          The parties have filed a stipulation to extend the deadline for Defendants to file a

19   responsive pleading to Plaintiff’s first amended complaint by two weeks. (Doc. 55.) Pursuant to

20   Federal Rule of Civil Procedure 12(a)(4)(A), the current deadline is August 23, 2021. The Court

21   GRANTS the stipulated request. Defendants’ responsive pleading is due by September 7, 2021.

22
     IT IS SO ORDERED.
23

24      Dated:    August 23, 2021                                 _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
25

26
27

28
